Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunlop, J.), rendered August 20, 2002, *538convicting him of sexual abuse in the first degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court correctly admitted the hearsay testimony regarding the child victim’s accusation as evidence of a prompt outcry (see People v McDaniel, 81 NY2d 10, 16-17 [1993]; People v Vanterpool, 214 AD2d 429, 430 [1995]; People v Kornowski, 178 AD2d 984 [1991]).
The defendant does not persuade this Court that, under the circumstances of this case, any errors applicable to the counts of which he was acquitted, which involved an alleged victim other than the victim at issue on this appeal, had a prejudicial spillover effect influencing his convictions (see People v Baghai-Kermani, 84 NY2d 525, 531-532 [1994]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Prudenti, P.J., Ritter, Luciano and Crane, JJ., concur.